Case 5:20-cv-00109-RWS Document 29 Filed 09/29/20 Page 1 of 4 PageID #: 340




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                             TEXARKANA DIVISION

 SABLE NETWORKS, INC. and               §
 SABLE IP, LLC,                         §
                                        §
       Plaintiffs,                      §
                                        § CIVIL ACTION NO. 5:20-CV-00109- RWS
 vs.                                    §
                                        §             LEAD CASE
 FORTINET, INC.,                        §
                                        §
       Defendant.                       §


 SABLE NETWORKS, INC. and               §
 SABLE IP, LLC,                         §
                                        §
       Plaintiffs,                      §
                                        § CIVIL ACTION NO. 5:20-CV-00111- RWS
 vs.                                    §
                                        §             LEAD CASE
 PALO ALTO NETWORKS, INC.,              §
                                        §
       Defendant.                       §


 SABLE NETWORKS, INC. and               §
 SABLE IP, LLC,                         §
                                        §
       Plaintiffs,                      §
                                        § CIVIL ACTION NO. 5:20-CV-00120- RWS
 vs.                                    §
                                        §             LEAD CASE
 HEWLETT PACKARD ENTERPRISE             §
 COMPANY, ARUBA NETWORKS,               §
 INC.,                                  §

       Defendants.



                                   Page 1 of 4
Case 5:20-cv-00109-RWS Document 29 Filed 09/29/20 Page 2 of 4 PageID #: 341




    JOINT MOTION FOR ENTRY OF PROPOSED AGREED DOCKET CONTROL
                               ORDER

       COME NOW, Plaintiffs Sable Networks, Inc. and Sable IP, LLC and Defendants Fortinet,

Inc., Palo Alto Networks, Inc., Hewlett Packard Enterprise Company, and Aruba Networks, Inc.

(collectively, “the parties”) and hereby request the Court enter the attached agreed proposed

Docket Control Order.


 Dated: September 29, 2020
                                             Respectfully submitted,


                                             /s/ Daniel P. Hipskind____________________
                                             Dorian S. Berger (CA SB No. 264424)
                                             Daniel P. Hipskind (CA SB No. 266763)
                                             BERGER & HIPSKIND LLP
                                             9538 Brighton Way, Ste. 320
                                             Beverly Hills, CA 90210
                                             Telephone: 323-886-3430
                                             Facsimile: 323-978-5508
                                             E-mail: dsb@bergerhipskind.com
                                             E-mail: dph@bergerhipskind.com

                                             Elizabeth L. DeRieux
                                             State Bar No. 05770585
                                             Capshaw DeRieux, LLP
                                             114 E. Commerce Ave.
                                             Gladewater, TX 75647
                                             Telephone: 903-845-5770
                                             E-mail: ederieux@capshawlaw.com

                                             Attorneys for Sable Networks, Inc. and
                                             Sable IP, LLC



                                            /s/ Melissa R. Smith
                                           Melissa R. Smith
                                           State Bar No. 24001351
                                           Email: melissa@gillamsmithlaw.com
                                           GILLAM & SMITH, LLP
                                           303 South Washington Avenue

                                          Page 2 of 4
Case 5:20-cv-00109-RWS Document 29 Filed 09/29/20 Page 3 of 4 PageID #: 342




                                  Marshall, TX 75670
                                  Telephone: (903) 934-8450
                                  Facsimile: (903) 934-9257

                                  Matthew C. Gaudet
                                  mcgaudet@duanemorris.com
                                  Alice E. Snedeker
                                  aesnedeker@duanemorris.com
                                  DUANE MORRIS LLP
                                  1075 Peachtree NE, Suite 2000
                                  Atlanta, GA 30309
                                  Telephone: 404.253.6900
                                  Facsimile: 404.253.6901

                                  Kevin P. Anderson
                                  kpanderson@duanemorris.com
                                  DUANE MORRIS LLP
                                  505 9th Street, N.W.
                                  Washington, DC 20004
                                  Telephone: 202.776.7800
                                  Facsimile: 202.776.7801
                                  Counsel for Defendant Fortinet, Inc.

                                  By: /s/ Michelle L. Marriott
                                  Mark C. Lang
                                  Michelle L. Marriott
                                  ERISE IP, P.A.
                                  7015 College Blvd., Suite 700
                                  Overland Park, Kansas 66211
                                  (913) 777-5600 Telephone
                                  (913) 777-5601 Facsimile
                                  mark.lang@eriseip.com
                                  michelle.marriott@eriseip.com
                                  Attorneys for Defendant Palo Alto Networks,
                                  Inc.

                                  By: /s/ J. Randy Roeser
                                  Erin Gibson
                                  California Bar No. 229305
                                  Tiffany Miller
                                  California Bar No. 246987
                                  David R. Knudson
                                  Calfironia Bar No. 265461
                                  DLA PIPER LLP (US)
                                  401 B Street, Suite 1700
                                  San Diego, CA 92101

                                 Page 3 of 4
Case 5:20-cv-00109-RWS Document 29 Filed 09/29/20 Page 4 of 4 PageID #: 343




                                  Tel: 619.699.2700
                                  Fax: 619.699.2701

                                  Christian Chessman
                                  California Bar No. 325083
                                  DLA PIPER LLP (US)
                                  2000 University Avenue
                                  East Palo Alto, CA 94303-2214
                                  Tel: 650.833.2000
                                  Fax: 650.833.2001

                                  J. Randy Roeser
                                  Texas Bar No. 24089377
                                  HALTOM & DOAN
                                  6500 Summerhill Road, Suite 100
                                  Telephone: (903) 255-1000
                                  Facsimile: (903) 255-0800
                                  Email: rroeser@haltomdoan.com

                                  ATTORNEY FOR DEFENDANTS HEWLETT
                                  PACKARD ENTERPRISE COMPANY and
                                  ARUBA NETWORKS, INC.




                                 Page 4 of 4
